OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                           AUSTIN



                                            May 10, 1939



Ron. c. woodrow Laughlin
county Attorney
J&m Well8 County
Alice, Texas




                                           on the above
                                          this otfiao.
                                           Statutes,   reads,

                                    11 al80 receive

                                 oa80 of lunacy dir-
                                 dollar8    ($3.00) S to
                              ounty Treasury.      For
                      um :inally    disposed o? by
                      or otherwf m , threedollar
                      0 tared against the party
                     rutt; provided,    that if @aid
                 filed hi@ oath Of Inability        to
               during     the progpes    or the cause,
      or be unable to pay coet8, than the county
      judge #hall be allowad by the oam166ionere9
      court 8uch compensation aa it may deem pro-
Hon. C. Woodroa Laughlin,         i&y 10, 1939, Pege E


       per not to exceed three dollars ((3.00)
       ror such case."
               Article 3089, Revised Cirll Statutes, reads
as   r0il0ws   :

            *The plaintiffmay enter a dis-
       oontinuancaon the docket in vacation
       In any suit,wherainthe darandenthas
       not answered, on the payment or all
       costs that have accrued thereon."
               Under   Article   3089, supra, the plalntirr or his
lttornay,~may,berore the term or court to which the suit
I8 raturnebla,meka a notation on the tile dookat that the
aame la dismissed end pay all costs accrued up to this time.
In such cases, It Is not haoaesery ror tha judge to make any
ordar and therafore,the ease is not rinally dlepoead or~by
the judge, end he is not antltlad to any tee.
          Under Artiole  3926, &a,   the oounty judge
Is antltlad to raoaive the 8um of three dollars ($3.00)
ror aaoh civil cause rhiiy    disposed or by him by
trial or otherwise. When a civil suit is filed and Is
later dismissed,whether en answer hee been riled   or
not, It Is oartalnly disposed of, and while it Is not
disposed of by trial, pat there Is a final di8poeition
et the matter.
          This Department hes repeatedlyheld that
tha oounty judge is entitled to .a rae or three dollars
($3.00) for each civil oeusa finally disposed oi by
him by trial or othervJipa,exmpt In oescm dlmnl6~ed
by rlrtue or Article 3089.
          You are raspactfullyadvised that it is the opinion
of thl8 Department that the county judge Is entitled to a fsa
or thraa dollars ((3.00) for each civil eaaa rinally disposed
of, avan though the case may be dismissadwithout a trial
end dlemiesed before an enawar la filed by the defendant.
You are further advised that the county judge Is not entitled
to a rae or three dollars (83.00) in cases dismissedby rir-
tua of Artiale 2089.
               Trusting that the foregoing      answers your inquiry, wa
r4mein
                                            Yours   very   truly
                                        ATTORNEY GRRRRAL OF TEXAS
AW:bbb                                  By /a/ Ardsll Williams
APPROVED:                                             Assistant
/e/ Gareld C. Menn
ATTORREYGlEREULOFTEUS